654 S.E.2d 449 (2007)
REEVES
v.
The STATE.
No. A07A2270.
Court of Appeals of Georgia.
November 21, 2007.
Wystan B. Getz, for appellant.
Daniel J. Porter, District Attorney, Richard A. Vandever, Assistant District Attorney, for appellee.
BLACKBURN, Presiding Judge.
Following a jury trial, Norris Reeves appeals his conviction of terroristic threats[1] and obstructing or hindering a law enforcement officer,[2] contending that the evidence was insufficient to support the jury's verdict. We disagree and affirm.
On appeal from a criminal conviction, we view the evidence in the light most favorable to the verdict and an appellant no longer enjoys the presumption of innocence. This Court determines whether the evidence is sufficient under the standard of Jackson v. Virginia[3] and does not weigh the evidence or determine witness credibility. Any conflicts or inconsistencies in the evidence are for the jury to resolve. As long as there is some competent evidence, even though contradicted, to support each fact necessary to make out the State's case, we must uphold the jury's verdict.
(Citations omitted.) Rankin v. State.[4] "The standard of Jackson v. Virginia is met if the *450 evidence is sufficient for any rational trier of fact to find the defendant guilty beyond a reasonable doubt of the crime charged." Donnell v. State.[5]
So viewed, the evidence at trial showed that Reeves and his wife had been married for four years but had a history of domestic disputes requiring visits by police on at least twelve occasions. During one such dispute, police arrived at Reeves's residence to find Reeves yelling, cursing, and uncooperative. After interviewing both Reeves and his wife, police handcuffed and arrested Reeves, who resisted the officer's attempts to move him to the patrol car and refused to get in the car, physically struggling with two officers. After the officers forced him into the patrol car, Reeves looked directly at his wife and screamed "You f  king bitch, I will kill you when I get out of jail." Both Reeves's wife and an arresting officer testified as to clearly hearing Reeves's threat.
Reeves was charged with two counts of aggravated assault[6] (based on his wife's allegations that Reeves threatened her with a knife and a lava lamp before police arrived), two counts of terroristic threats, and one count of obstructing an officer. Following a trial, a jury found Reeves not guilty of the aggravated assault charges and one terroristic threat charge, and returned a guilty verdict as to the other terroristic threat charge and the obstruction charge. After Reeves's motion for new trial was denied, he filed this appeal.
Reeves contends that his threat to kill his wife upon his release from jail is not, as a matter of law, a terroristic threat, because (i) he made the statement while handcuffed in the back of a patrol car, without a present ability to kill his wife, and (ii) he made the statement on a conditional basis evincing no present intent to do violence toward his wife. However, in Jackson v. State,[7] a post-arrest statement very similar to Reeves's, specifically that "I'm going to kill her when I get out . . . you might as well get a cell ready because I'm going to kill her," was held to be sufficient evidence of a terroristic threat. (Punctuation omitted.) See also In the Interest of J.L.W.[8] ("[a]nd when you go to court, . . . I'm going to make sure I kill you"). Similarly, this Court has found that a threat of future violence against an absent third party is sufficient to support a conviction of terroristic threat. See Shepherd v. State[9] (defendant stated that "he was going to stomp Joe's butt when he saw him") (punctuation omitted). Likewise, in Todd v. State,[10] we held that, "depending on the facts of a case, harassing telephone calls may be an included offense of terroristic threats." See Drew v. State[11] (upholding conviction for telephoned threat to kill "[i]f you get a warrant on me") (punctuation omitted). Thus, a defendant need not have the immediate ability to carry out the threat to violate OCGA § 16-11-37(a). Accordingly, we find that the statement made by Reeves, as independently heard and recounted in court by two witnesses, was sufficient to support a conviction of terroristic threats.
Judgment affirmed.
RUFFIN and BERNES, JJ., concur.
NOTES
[1]  OCGA § 16-11-37(a).
[2]  OCGA § 16-10-24(a).
[3]  Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
[4]  Rankin v. State, 278 Ga. 704, 705, 606 S.E.2d 269 (2004).
[5]  Donnell v. State, 285 Ga.App. 135(1), 645 S.E.2d 614 (2007).
[6]  OCGA § 16-5-21(a)(2).
[7]  Jackson v. State, 270 Ga. 494, 495-496(1), 512 S.E.2d 241 (1999).
[8]  In the Interest of J.L.W., 213 Ga.App. 630, 445 S.E.2d 575 (1994).
[9]  Shepherd v. State, 230 Ga.App. 426, 496 S.E.2d 530 (1998).
[10]  Todd v. State, 230 Ga.App. 849, 850(1), 498 S.E.2d 142 (1998), overruled on other grounds, Johnson v. State, 272 Ga. 468, 469(1)(a), n. 2, 532 S.E.2d 377 (2000).
[11]  Drew v. State, 256 Ga.App. 391, 392(1), 568 S.E.2d 506 (2002).